Citation Nr: 0318127	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  02-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 1957 to 
November 1960 and from January 1961 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent rating effective December 27, 2001.  

In April 2003, the veteran sent a statement to the Board 
indicating that he would like to be heard by the Board if 
there were any questions.  In May 2003, the Board sent him a 
letter requesting clarification as to whether he wanted to be 
scheduled for a personal hearing before a Veterans Law Judge.  
He responded that he only wanted to speak to the Board if 
there were any questions.  Otherwise, he did not want a 
hearing before the Board.  Accordingly, a hearing will not be 
scheduled.  


REMAND

The veteran's case was certified to the Board for appellate 
review in January 2003.  In March 2003, the veteran submitted 
a copy of a February 2003 MRI report directly to the Board.  
Shortly thereafter, the Board sent the veteran a letter 
informing him that the criteria for rating degenerative disc 
disease had been amended.  He responded that he did not have 
any additional evidence or argument to submit; however, he 
noted that he had recently sent in the MRI report.  

The RO has not had the opportunity to readjudicate the issue 
on appeal in light of the additional evidence received by the 
Board, and the veteran has not provided a waiver of such 
review by the agency of original jurisdiction.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Furthermore, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002), noting that 38 C.F.R. § 19.9(a)(2) (2002) was 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denied an appellant a "review on appeal" when the Board 
considered additional evidence without having to remand the 
case to the RO for initial consideration.  As such, a remand 
is required.  

Additionally, at his April 2002 VA examination, the veteran 
stated that he received treatment for his back disability 
from a private physician, Dr. Gary Steinbrook.  However, 
records from this physician have not been associated with the 
claims folder.  The Board acknowledges that the veteran has 
indicated that he did not have any additional evidence to 
submit.  Nevertheless, the United States Court of Appeals for 
Veterans Claims has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Hence, the Board finds that the RO 
should attempt to obtain the identified treatment records.  
The veteran is hereby advised that he is required to provide 
a release authorizing VA to request any private medical 
records; and without this information, there is nothing VA 
can do on his behalf.  

Accordingly, this case is remanded for the following:  

1.  The RO should contact the veteran and 
ask him to provide the complete address 
for his private physician, Dr. Gary 
Steinbrook.  If the appropriate release 
form is received, the RO should attempt 
to obtain any pertinent medical records 
from Dr. Steinbrook.  

2.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  Based on the submission of more 
recent medical evidence, the RO should 
consider whether it is appropriate to 
provide the veteran another VA 
examination to assess the current 
severity of his back disorder.

3.  After obtaining any additional 
evidence identified by the veteran, the 
RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), which includes 
consideration of the MRI submitted by the 
veteran in 2003.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  
 
Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


